                                         UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                         Minute Entry
Hearing Information:
                         Debtor:   PETER SCOTT TULLY
                  Case Number:     2:15-BK-06726-GBN              Chapter: 11

          Date / Time / Room:      WEDNESDAY, OCTOBER 10, 2018 09:30 AM 6TH FLOOR #602

         Bankruptcy Judge:         GEORGE B. NIELSEN
               Courtroom Clerk:
                Reporter / ECR:    N/A                                                                                     0.00


Matter:
              POST-CONFIRMATION STATUS HEARING
              R / M #:   288 / 0
              VACATED: Final Decree (Case Closed) signed on 6/29/2018 (related document(s)291 Motion for Final Decree)
                       Administratively Closed Prior to Entry of the Discharge.


Appearances:

        NONE

Proceedings:                                                                                                        1.00


        VACATED: Final Decree (Case Closed) signed on 6/29/2018 (related
        document(s)291 Motion for Final Decree) Administratively Closed Prior to Entry
        of the Discharge.




    Case 2:15-bk-06726-GBN                   Doc 317 Filed 10/09/18 Entered 10/09/18 08:21:36 Desc
Page 1 of 1                                                                              10/09/2018 8:21:26AM
                                              Main Document Page 1 of 1
